DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 05 November 2019. Claims 1-18 are pending. 
Priority
The present application is a national stage entry of an application filed on 26 May 2017. 
Information Disclosure Statement
The IDS received on 05 November 2019 has been considered. 
Claim Objections
Claim 18 is objected to because it lacks sufficient antecedent basis for the term "the tactile cuing system" in line 1. Below, claim 18 is interpreted as though antecedent basis is not necessary (e.g. "a tactile cuing system"). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0244075 A1 (Litwinowicz et al., hereinafter "Litwinowicz"). 

As to claim 1, Litwinowicz discloses a method for providing adaptive control to a fly-by-wire aircraft comprising: 
	measuring via at least one first sensor a characteristic of at least one component of the aircraft (para [0013] - "data from one or more sensors may be used to determine or identify a component that becomes damaged or compromised", para [0019] - "The control computer/control laws 206, or the aircraft 210, may adhere to a fly-by-wire (FBW) configuration"); 
	measuring via at least one second sensor a state of the aircraft (para [0021] - "The sensors 214 may be configured to provide feedback 216 to the control computer/control laws 206 regarding the state of the aircraft 210"); 
	determining, from the measuring of the characteristic of at least one component of the aircraft and the measuring of the state of the aircraft, at least one of an actual damage and remaining life of the at least one component of the aircraft (para [0022] - "The sensors 224 may be configured to sense data that may be associated with an inoperability of a device or component of the aircraft 210. The data 226 may be provided by the sensors 224 to the detection algorithm(s) 220", para [0023] - "The detection algorithm(s) 220 may be operative on the state data 218 and/or the data 226. The detection algorithm(s) 220 may determine or identify a component of the aircraft 210 that is inoperable, a region (e.g., a location) of the component, and a level of the inoperability"); and 
	adapting an operational envelope of the aircraft based on the at least one of actual damage and remaining life of the at least one component (para [0013] - "Based on the damage/compromise, an operational envelope may be established or adjusted. The operational envelope may reduce the effective load on the vehicular structure or a component thereof", para [0023] - "That determination/identification may be provided 228 to the control computer/control laws 206 for adjustment of the controls 208"), 
	wherein adapting the operational envelope includes: 
	adjusting one or more outer boundaries of the operational envelope to prohibit operation of the aircraft exceeding a safe or reliable operation threshold (para [0027] - "The operational envelope may set the outer boundaries or thresholds within which the aircraft is allowed to operate, which may be less than the actual operational capabilities of the aircraft", para [0028] - "the pilot may be prohibited from commanding a state of operation that exceeds a safe or reliable operation threshold"); and 
	generating one or more intermediate boundaries of the operational envelope, wherein operation of the aircraft within the intermediate boundaries minimizes further damage accrual of the at least one component (para [0013] - "The operational envelope may be selected to reduce loads to achieve safe loads (e.g., flight loads in the case of an aircraft) with respect to a given component, or to minimize or eliminate propagation of the damage/compromise").

As to claim 2, Litwinowicz discloses the method of claim 1, and further discloses wherein measuring the characteristic of the at least one component and the measuring of the state of the aircraft occur while the aircraft is in flight (para [0021] - "the feedback 216 may include state data, such as acceleration, angular rates, attitudes, altitude, mass, fuel flow and other data associated with the aircraft 210").

As to claim 3, Litwinowicz discloses the method of claim 1, and further discloses wherein adapting the operational envelope occurs automatically and in real time while the aircraft is in flight (para [0013], para [0027], para [0028]).

As to claim 4, Litwinowicz discloses the method of claim 1, and further discloses the method further comprising providing one or more indicators of the adapted operational envelope to personnel associated with the aircraft (para [0023] - "The determination/identification may be provided 230 to an I/O device 108, such as a multi-function display (MFD) 232. The MFD 232 may be configured to display or play status or warning messages or instructions regarding the damage or compromise, which may be used by the pilot 202 to establish or adjust/modify the commands 204").

As to claim 5, Litwinowicz discloses the method of claim 4, and further discloses wherein the adapted operational envelope is illustrated graphically on a display (para [0023], para [0026] - "The type of damage/compromise and/or an extent of damage/compromise may be provided as part of block 304. For example, such information may be provided on an output device (e.g., a display screen, a speaker, etc.)").

As to claim 9, Litwinowicz discloses the method of claim 1, and further discloses the method further comprising revising at least one of a mission and a corresponding flight plan in response to the adapted operational envelope (para [0025] - "the effect or impact may indicate that the damage or compromise may allow the aircraft to continue to be operated with a reduced envelope, or may indicate to, e.g., a pilot that the aircraft should be landed immediately", para [0033] - "an aircraft that is inoperable (e.g., damaged or compromised) may be able to fly a reduced mission or with a reduced capability").

As to claim 10, Litwinowicz discloses the method of claim 1, and further discloses wherein the aircraft is operable at a state between the one or more intermediate boundaries and the one or more outer boundaries (para [0013], para [0027], para [0028]).

As to claim 11, Litwinowicz discloses a system for providing adaptive control of an aircraft comprising: 
	at least one processor (Fig 1, para [0015] - "The instructions stored in the memory 102 may be executed by one or more processors, such as a processor 106"); 
	at least one first sensor configured to monitor a characteristic of at least one component of the aircraft, the at least one first sensor being arranged in communication with the at least one processor (Fig 2, para [0013], para [0019]); 
	at least one second sensor configured to monitor a state of the aircraft, the at least one second sensor being arranged in communication with the at least one processor (Fig 2, para [0021]); 
	memory in communication with the at least one processor and having instructions stored thereon (para [0015]) that, when executed by the at least one processor, cause the system to: 
	determine at least one of an actual damage and remaining life of the at least one component of the aircraft (para [0022], para [0023]); and 
	adapt an operational envelope of the aircraft based on the at least one of actual damage and remaining life of the at least one component (para [0013], para [0023]), 
	wherein the adaption of the operational envelope comprises: 
	adjusting one or more outer boundaries of the operational envelope to prohibit operation of the aircraft exceeding a safe or reliable operation threshold (para [0027], para [0028]); and 
	generating one or more intermediate boundaries of the operational envelope, wherein operation of the aircraft within the intermediate boundaries minimizes further damage accrual of the at least one component (para [0013]).

As to claim 12, Litwinowicz discloses the system of claim 11, and further discloses wherein the aircraft is a fly-by-wire aircraft (para [0019]).

As to claim 13, Litwinowicz discloses the system of claim 11, and further discloses wherein the processor is configured to adapt the operational envelope of the aircraft in real time (para [0013], para [0027], para [0028]).

As to claim 14, Litwinowicz discloses the system of claim 11, and further discloses the system further comprising an onboard mission and flight planner in communication with the processor, wherein the onboard mission and flight planner is operable to adapt a current mission and flight path in response to the adapted operational envelope (Fig 4, para [0025], para [0030] - "the aircraft 402 may have a structure 404. The structure 404 may include components or devices associated with operation of the aircraft 402", para [0031] - "Data provided or generated by the sensor(s) 406 may be provided to a computing or processing system 408", para [0032] - "The computing system 408 may be configured to provide one or more outputs based on processing the data from the sensor(s) 406. The outputs provided by the computing system 408 may serve to control or regulate one or more propulsion or control surfaces 410", para [0033]).

As to claim 15, Litwinowicz discloses the system of claim 11, and further discloses the system further comprising at least one output device operably coupled to the processor, the at least one output device providing an indication of the adapted operational envelope (para [0023], para [0026]).

As to claim 16, Litwinowicz discloses the system of claim 15, and further discloses wherein the at least one output device includes a display for graphically depicting the adapted operational envelope (para [0023], para [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 17-18 are rejected under 35 U.S.C. 103 as being patentable over Litwinowicz in view of US 9,969,485 B2 (Davies). 

As to claim 6, Litwinowicz discloses the method of claim 4. 
	Davies teaches the limitations not expressly disclosed by Litwinowicz, namely: 
	wherein providing one or more indicators of the adapted operational envelope includes providing feedback during operation of a pilot control via a tactile cuing system (col 5 ln 46-49 - "The feedback generated by the servo motor 28 may be in the form of a 'soft' limit. That is to say, the servo 28 may inhibit the user from moving the side stick 15 to a particular position outside of a safe operational envelope").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Litwinowicz and Davies, because each reference relates to monitoring the performance of an aircraft to determine its flight envelope. The combination would yield predictable results according to the teachings of Davies, by providing an additional means by which the pilot may be notified of the aircraft's capability. 

As to claim 7, the combination of Litwinowicz and Davies teaches the method of claim 6. See claim 6 for a statement of an obviousness rationale. 
	Davies further teaches wherein the feedback includes at least one of vibration and resistance (col 5 ln 46-49, col 5 ln 65-67 - "Alternatively the feedback may be a vibration, buzz, rap or judder, which is triggered when the user is instructing an unsafe manoeuvre").

As to claim 8, the combination of Litwinowicz and Davies teaches the method of claim 6. See claim 6 for a statement of an obviousness rationale. 
	Davies further teaches wherein the feedback is configured to indicate that a command generated via the pilot input is approaching loading of the aircraft that will accrue damage on the at least one component (col 5 ln 49-56 - "Alternatively, a gradual increase in resistive force is applied to the stick 15 by the servo 28 as a limit is approached or passed. For example, the force needed to move an active side stick in the pitch axis can be increased by the Flight Control Computer as a function of airspeed, making it progressively more difficult for the pilots to input large commands as the airplanes speed increase").

As to claim 17, Litwinowicz discloses the system of claim 11, and further discloses the system further comprising: 
	at least one flight control for receiving a command (para [0015] - "the I/O device(s) 108 may include [...] a joystick", para [0018] - "a user (e.g., a pilot 202) may issue one or more commands 204"). 
	Davies teaches the limitations not expressly disclosed by Litwinowicz, namely: 
	a tactile cuing system operably coupled to the at least one flight control and to the processor, wherein the tactile cuing system is operable to indicate when the command provided to the at least one flight control causes operation of the aircraft to approach the one or more intermediate boundaries (col 5 ln 46-49).
	See claim 6 for a statement of an obviousness rationale. 

As to claim 18, Litwinowicz discloses the system of claim 16. 
	Davies teaches the limitations not expressly disclosed by Litwinowicz, namely: 
	wherein the tactile cuing system is operable to indicate when the command provided to the at least one flight control causes operation of the aircraft to approach the one or more intermediate boundaries by providing a feedback to the at least one flight control including one or more of vibration and resistance (col 5 ln 49-56, col 5 ln 65-67).
	See claim 6 for a statement of an obviousness rationale.
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods and systems for reducing the flight envelope of an aircraft in response to detecting degraded aircraft performance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TODD MELTON/Primary Examiner, Art Unit 3669